[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 11-12129                NOVEMBER 10, 2011
                            Non-Argument Calendar               JOHN LEY
                                                                  CLERK
                          ________________________

                  D.C. Docket No. 2:10-cr-00039-WCO-SSC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RUBEN REBOLLAR-ZUAREZ,
a.k.a. Jose Rebollar,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                              (November 10, 2011)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Ruben Rebollar-Zuarez appeals a $500 fine imposed for reentering the

United States illegally. 8 U.S.C. § 1326(a), (b)(2). Rebollar-Zuarez challenges,
for the first time, the lack of factual findings about the need for, or his ability to

pay, his fine. We affirm.

      The district court did not plainly err by failing to make findings of fact to

support its decision to order Rebollar-Zuarez to pay a fine that was substantially

below the recommended amount of $7,500 to $75,000. The district court was

required to impose a fine unless Rebollar-Zuarez “establish[ed] that he [was]

unable to pay and [was] not likely to become able to pay any fine.” United States

Sentencing Guidelines Manual § 5E1.2(a) (Nov. 2010). The presentence

investigation report provided that Rebollar-Zuarez might “be able to pay a lower

fine” than the recommended amount based on his steady employment from 2004

to 2010 during which he had earned between $8 an hour and $100 a day, opened a

joint savings account with his wife, and purchased a home in Mexico. Rebollar-

Zuarez, by “fail[ing] to object to [those] allegations of fact in [his] [presentence

report,] admit[ted] those facts for sentencing purposes,” United States v. Wade,

458 F.3d 1273, 1277 (11th Cir. 2006), and the district court was entitled to rely on

Rebollar-Zuarez’s admission to impose the $500 fine. See United States v.

Hernandez, 160 F.3d 661, 666 (11th Cir. 1998).

      We AFFIRM the fine imposed on Rebollar-Zuarez.




                                            2